Citation Nr: 1635969	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, claimed as bilateral hand weakness. 

2.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis. 

3.  Entitlement to a compensable initial rating for a right knee disability. 

4.  Entitlement to a compensable initial rating for a left knee disability. 

5.  Entitlement to a compensable initial rating prior to May 23, 2014, for a low back disability. 

6.  Entitlement to a compensable initial rating for acne of the face and back. 

7.  Entitlement to a compensable initial rating prior to May 23, 2014, for gastroesophageal reflux disease. 

8.  Entitlement to an initial rating in excess of 10 percent prior to May 23, 2014, for a psychiatric disability.

9.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to March 2009.  This case comes before the Board of Veterans' Appeals (Board) from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In December 2015, the Board issued a decision on the issues on appeal, except for the issue of entitlement to TDIU, which was remanded for further development.  In December 2015, the Veteran's representative submitted a motion for reconsideration, stating that he did receive the appeal receipt notification letter sent in September 2015 informing the Veteran and the representative that they have 90 days from the date of the letter or until the Board issues a decision to submit additional argument or evidence.  The September 2015 letter was returned as undeliverable, and the Post Office had provided the new address for the representative.  However, the Board did not re-send this letter to the representative to the new address.  In April 2016, the Board vacated the December 2015 decision, finding that the Veteran's representative was denied due process on behalf of the Veteran.  The Veteran and his representative were afforded 90 days from the date of the vacatur to submit additional evidence and/or argument.   

The issues of entitlement to a compensable initial rating for a right knee disability, a compensable initial rating for a left knee disability, a compensable initial rating for acne of the face and back, and a total disability rating based upon individual unemployability (TDIU) are remanded.


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative submitted a written statement indicating that the Veteran desired to withdraw the appeals for service connection for a bilateral hand disorder and service connection for a respiratory disorder.  

2.  Throughout the period prior to May 23, 2014, the Veteran's low back disability was manifested by pain and limitation in function to include muscle spasm, by forward flexion limited to, at worst, 90 degrees, but not by arthritis, intervertebral disc disease, ankylosis, or neurological abnormalities.

3.  Throughout the period prior to May 23, 2014, the Veteran's gastroesophageal reflux disease (GERD) was manifested by the need for medication and avoidance of certain foods, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.

4.  Prior to March 8, 2010, the Veteran's psychiatric disability was managed by medication with mild, intermittent symptoms.

5.  From March 8, 2010 until May 23, 2014, the Veteran's psychiatric disability was manifested by flattened affect; panic attacks more than once per week; disturbances of mood; and difficulty establishing and maintaining effective work relationships suggestive of occupational and social impairment, with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for a bilateral hand disorder and service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial rating of 10 percent, and no more, prior to May 23, 2014, for a low back disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a compensable initial rating prior to May 23, 2014, for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).

4.  The criteria for an initial rating in excess of 10 percent prior to March 8, 2010, for the service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

5.  The criteria for a 50 percent rating, and no more, from March 8, 2010, to May 23, 2014, for the service-connected psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

In May 2016 the Veteran's authorized representative submitted a written statement indicating that the Veteran desired to withdraw the appeals for service connection for a bilateral hand disorder and service connection for a respiratory disorder.   Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review these appeals and they  must be dismissed.

Duties to Notify and Assist

With respect to the Veteran's remaining claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has appealed the ratings assigned for his low back disability, his gastroesophageal reflux disease, and his psychiatric disability.  During the pendency of this claim, a September 2014 rating decision was issued, which awarded a 10 percent rating for the low back, a 30 percent rating for the gastroesophageal reflux disease, and a 70 percent rating for the psychiatric disability, each effective on May 23, 2014.   In October 2014, the Veteran's representative submitted a statement indicating satisfaction with the 10 percent, 30 percent and 70 percent ratings assigned for these respective disabilities, but objecting to the effective date.  Hence, the appeal as to the assigned ratings for the low back, gastroesophageal reflux disease, and psychiatric disability from May 23, 2014, has been satisfied.  The decision on appeal as to the ratings for the low back, gastroesophageal reflux disease, and psychiatric disability is limited to the ratings assigned prior to May 23, 2014.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Low Back Disability

The Veteran contends that he is warranted to an initial compensable rating for his service-connected lumbosacral strain.  Again, the rating from May 23, 2014, to the present is no longer on appeal.  This decision is limited to the period prior to May 23, 2014. 

On VA examination in August 2010, the Veteran reported daily, sharp low back pain without radiation, which he characterized as a 7 on a pain scale of 1 to 10.  The Veteran denied any incapacitating episodes of back pain in the prior year, and also denied taking any medication for his back.  Flare-ups were also denied at this time.  The Veteran did report stiffness, but no fatigue, spasms or weakness, and no neurological complaints, including to the limbs, or related to urinary and bowel function.  The Veteran could walk unlimited distance and does not become steady or use a brace.  He did report difficulty with bicycling, bending forward, lifting heavy objects, and prolonged sitting or standing.  Physical examination revealed normal, upright posture and gait, with no objective evidence of painful motion, spasm, weakness, tenderness, atrophy or guarding.  There were no palpable spasms or joint tenderness.  Range of motion was as follows: forward flexion - 0 to 90 degrees; extension - 0 to 30 degrees; left lateral flexion - 0 to 30 degrees; right lateral flexion - 0 to 30 degrees; left lateral rotation - 0 to 30 degrees; and right lateral rotation - 0 to 30 degrees.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use testing.  Neurological examination was normal.

Primary care physician notes from August 2012 show the Veteran reported low back pain and was told to continue use of ibuprofen to manage the pain.  Primary care notes dated in September 2013 show complaint of intermittent spasm in the low back with discomfort with overuse or overstretch.  Clinical records show the Veteran underwent VA prescribed physical therapy to issue and instruct on the use of a TENS unit to manage chronic back pain.  There are no other records related to the Veteran's back prior to May 23, 2014.

Initially, the Board observes that the evidence of record does not suggest the existence of degenerative or traumatic arthritis, or of intervertebral disc disease, at any time prior to May 23, 2014.  As such, consideration of this rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 or 5243 is not warranted.  The Veteran's back disability is rated under Diagnostic Code 5247, which rates lumbosacral strain using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the General Rating Formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities:

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, with combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for lumbar spine limited motion if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a , Note (5). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the Veteran's lumbar spine forward flexion was limited to 90 degrees at worst at the time of his 2010 VA examination, and there is no indication of neurological impairment at that time or any other time prior to May 23, 2014, such that he does not meet the criteria for a compensable rating under Diagnostic Code 5237 and the general rating criteria.  Nonetheless, while the Veteran's limitation of motion of the lumbar spine has not reached a level to warrant a compensable rating, throughout the pendency of this claim, he has reported back pain, which limits his ability to do things such as lift heavy objects, ride a bicycle, or be involved in any activity that requires prolonged sitting or standing.  Further, clinical records show he was treated for symptoms to include lumbar spine muscle spasms by 2013.  Thus, the evidence establishes that throughout the pendency of this claim the Veteran's lumbar spine disability has been manifested by pain which causes a limitation in function, which can be likened to the severity for a 10 percent rating under the general rating criteria.  The Board, therefore, finds that a 10 percent rating is warranted for the Veteran's lumbar spine disability throughout the pendency of his initial rating period.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).

GERD

The Veteran contends that he is warranted to an initial compensable rating for his service-connected GERD.  Again, the rating from May 23, 2014, to the present is no longer on appeal.  This decision is limited to the period prior to May 23, 2014. 

GERD has been assigned a noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  38 C.F.R. § 4.27.  Accordingly, the hyphenated diagnostic code used in this case indicates that a digestive disorder under Diagnostic Code 7399 is the service-connected disorder.  The GERD is rated by analogy to hiatal hernia, under Diagnostic Code 7399-7346. 

At the time of his VA examination in August 2010, the Veteran reported his history of GERD symptoms during service, for which he took asiphex daily.  He indicated he now takes it on an as-needed basis.  The Veteran reported no dysphagia, no pyrosis or epigastric pain, no hematemesis or melena, no reflux or regurgitation, and no nausea or vomiting.  The examiner characterized this as stable GERD.

Clinical notes in August 2012 show the Veteran was prescribed omeprazole for his GERD.  In September 2013, the Veteran complained of GERD acting up after stopping medication, including two episodes of vomiting.  His physician restarted his medication at that time.  There are no other records prior to May 23, 2014, related to the Veteran's GERD.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

In this case, the clinical evidence does not establish persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, either individually or in concert.  The 2010 VA examination report explicitly shows that there is no dysphagia, no pyrosis or epigastric pain, no hematemesis or melena, no reflux or regurgitation, and no nausea or vomiting.  The clinical records show two instances of vomiting at a time when the Veteran had stopped taking his medication, after which a clinician restarted the medication.  At the time of his 2014 hearing, the Veteran reported that he manages his GERD through diet, such as avoiding certain foods.  There is simply no evidence to suggest that a compensable rating is warranted at any time during the pendency of this appeal.

The Board has considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his GERD.  The Board has also considered the arguments from the Veteran's representative submitted in May 2016, contending that higher ratings are warranted.  The Veteran's statements are competent evidence as to the symptoms of his GERD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's GERD than the statements of the Veteran and his representative.

For the reasons stated above, the presently assigned noncompensable rating for GERD is appropriate.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  The medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Psychiatric Disability

The Veteran contends that he is warranted to an initial rating in excess of 10 percent for his service-connected psychiatric disability.  Again, the rating from May 23, 2014, to the present is no longer on appeal.  This decision is limited to the period prior to May 23, 2014.   

The Veteran's service connected psychiatric disorder, characterized as an anxiety disorder, not otherwise specified, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  With the exception of eating disorders, all psychiatric disabilities are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code does not produce a different result or potentially provide a higher rating.

Under Diagnostic Code 9413, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 31-40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter at 242.

At the time of his initial post-service care with VA in March 2009, the Veteran was noted as having depression treated with Celexa, but he reported at the time that he was off the medication for approximately six months and currently denied any depressive symptoms and declined evaluation in the mental health clinic.  The impression was depression/anxiety, resolved.  There is no further indication of treatment related to the Veteran's mental disorder until March 8, 2010, at which time the Veteran's brother and mother presented to a VA mental health clinic concerned about the Veteran's mental state.  By March 2010, clinical records show the Veteran's drinking had increased and he reported general anxiety related to his job, finding new employment, his living situation and trying to plan a return to school.  He was oriented to time, place, person and purpose, but presented with a slightly depressed mood and flat affect.  His speech was slow, but his thought processes and concentration were within normal limits, with no evidence of suicidal or homicidal ideation or hallucinations or delusions.  However, a June 2010 mental health clinic note show that the Veteran had been arrested for driving under the influence and reported suicidal ideation at the time.  He was hospitalized for one week.  A follow up note on the day of his discharge from the hospital shows the Veteran was being seen for supportive psychotherapy and then stated that he would never had reported suicidal ideation if he had not been intoxicated.

In July 2010, the Veteran's brother issued a statement in support of his claim, in which he recalled observing a downward spiral of drinking, drug abuse, violent rage, and avoidant behavior following the Veteran's separation from active service.  

At the time of the VA examination in August 2010, the Veteran described his post-service drinking and drug use, including notation of trouble keeping a job due to feeling hung-over all the time, tardiness, calling in sick, and not getting along with his boss.  The examiner noted the Veteran was unemployed since June 2010.  The Veteran reported a decreasing interest in socializing and sports, but denied emotional detachment or numbing, difficulty recalling details, restricted range of affect, or sense of foreshortened future.  He had no difficulty concentrating.  The examiner acknowledged irritability and anger issues, but noted the Veteran's report that this has improved as the Veteran had become sober.  The Veteran did report feeling anxious over little things, and that he worries, but not excessively.  He denied phobias, panic attacks or obsessive compulsive disorder.  The Veteran also reported improvement in depressive symptoms since becoming sober.  He had no history of or current suicidal or homicidal ideation.  The examiner noted normal hygiene and grooming, normal speech, and linear, goal directed thought processes.  The Veteran's affect was noted as euthymic and restricted.  He had no hallucinations or paranoia.  Memory and concentration were intact, and insight and judgment were good.  Anxiety disorder, not otherwise specified, was diagnosed, and a GAF score of 55 was assigned.

Clinical records from October 2010 show the Veteran as doing "OK" on current medication and having recently started school, majoring in environmental science and pursuing an Associate's Degree.  He was engaging in hobbies, such as kayaking and fishing.  The Veteran was alert, well oriented and well-groomed with normal speech, bright affect, organized and future oriented thoughts, no psychotic symptoms, and no suicidal or homicidal ideation, but euthymic mood. 

A January 2011 clinical note shows the Veteran had abstained from alcohol following his hospitalization up until August 2010, but the Veteran reported drinking an insignificant amount of alcohol since August.  He continued in school and was in a long term relationship with his girlfriend.  He was removed from the suicide risk list at this time.

February 2011 records show the Veteran was tested for attention deficit disorder (ADD) due to perceived cognitive difficulties, including difficulty with attention span and memory.  Following testing, however, it was determined that while ADD could not be ruled out, the symptoms were more likely the result of long term substance abuse.  October 2011 notes show the Veteran maintained his sober state and continued working and going to school. 

April 2012 VA notes show the Veteran was undergoing counseling at the Hartford Vet Center at the time.  Following the Board's April 2014 Remand, the RO attempted to obtain authorization to assist the Veteran in obtaining these records, but no such authorization was received. 

During an August 2012 primary care physician visit, the Veteran was noted to appear "high," and "nodding off" during the evaluation.

An April 2013 VA telephone encounter note shows the Veteran reported doing well at that time, having returned to school.  He case manager indicated he was stable at that time and the goal was to maintain stability.  In May 2013, he was evaluated for a Department of Transportation vehicle, as he was returning to work driving a tow truck.  Authorization was not provided, however, due to the labs confirming alcohol use.

A January 2014 clinical note shows the Veteran reconnected with mental health treatment at that time due to anxiety.  He reported anxiety and difficulty handling the stress of working and going to school, and the stress of social situations.  He was clean from drugs for two years and reported social drinking only.  He was not on psychiatric medication at the time and had no suicidal or homicidal thoughts at the time.  An April 2014 telephone call following a missed VA mental health evaluation includes notation that the Veteran claims to have not kept the mental health screening appointment because he gets "anxiety of the thought of going there."  The Veteran confirmed he continued to work and go to school at the time.  There are no additional records prior to May 23, 2014. 

At the Board hearing in April 2014, the Veteran reported experiencing panic attacks several times per week.

In sum, shortly following the Veteran's separation from service, the Veteran's psychiatric disorder was seemingly stable as he was noted as functioning appropriately while not taking his depression medication.  There were essentially no symptoms reported.  By March 8, 2010, the Veteran's family became concerned with his mental state of mind.  Clinical records from that date forward show his anxiety increased and his mood became depressed, and his affect flat.  In June 2010, he was hospitalized for one week following an indication of suicidal ideation during a period of increased drinking.  The record shows that since that time, he was nearly continuously reported as depressed, having trouble managing substance abuse, and having trouble holding a job, although able to have a long term romantic relationship and go to school.  In July 2010, his brother reported "rage," implying impaired impulse control, but there is no indication of any periods of violence.  Also, the Veteran reported a history of panic attacks at his 2014 hearing.  He suggested they occurred several times per week.  At no time was he noted to have an impaired ability to maintain his appearance or hold a conversation.  There is no indication of spatial disorientation, obsessional rituals, or near-continuous panic or depression.  While there is clearly a single instance of suicidal ideation during the pendency of the appeal, there is a suggestion that it is associated with a period of drunkenness, rather than the Veteran's ongoing state of mind.  The Board finds, therefore, that the criteria for a 70 percent rating prior to May 23, 2014, are not met.  However, because there is an indication of flattened affect, panic attacks more than once per week, disturbances of mood and difficulty establishing and maintaining effective work relationships, starting on March 8, 2010, the Board finds the criteria for a 50 percent rating are met at the time of that March 2010 clinical report.  As the record prior to that date clearly indicates the Veteran's depression was not constant and was controlled by medication, with no additional symptoms noted, there is no basis upon which to award a rating in excess of 10 percent prior to March 8, 2010.  

Extraschedular Consideration

In considering the Veteran's claims herein, the Board has also considered the issue of whether the schedular evaluations assigned for the Veteran's disabilities are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's disability picture exhibits other related factors as marked interference with employment or frequent periods of hospitalization.

The Board finds that the Veteran's disability picture in this case, with regard to each of the disabilities evaluated above, is not so unusual or exceptional in nature as to render the already assigned ratings inadequate. 

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula, 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's back disability.  Id.  The rating assigned is warranted with evidence of pain causing functional limitations, as well as with muscle spasm, and an increase is available with greater limitation of motion to include forward flexion of the thoracolumbar spine to 30 degrees or less.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's lumbar spine disability.  Throughout the period prior to May 23, 2014, the Veteran's low back disability was manifested by pain and limitation in function to include muscle spasm, by forward flexion limited to, at worst, 90 degrees, but not by arthritis, intervertebral disc disease, ankylosis, or neurological abnormalities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating assigned under Diagnostic Code 5237. 

The Veteran's service-connected GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's GERD.  Id.  The rating assigned is noncompensable and an increase is available with symptoms such as epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's GERD.  Throughout the period prior to May 23, 2014, the Veteran's gastroesophageal reflux disease was manifested by the need for medication and avoidance of certain foods, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned under Diagnostic Code 7399-7346. 

The Veteran's service-connected psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's psychiatric disability.  Id.  The rating assigned is 10 percent prior to March 8, 2010, and 50 percent between March 8, 2010, and May 23, 2014.  An increase is available for both periods on appeal with increased severity of psychiatric and psychological symptoms, discussed in detail in the decision above.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's psychiatric disability.  Prior to March 8, 2010, the Veteran's psychiatric disability was managed by medication with mild, intermittent symptoms.  From March 8, 2010 until May 23, 2014, the Veteran's psychiatric disability was manifested by flattened affect; panic attacks more than once per week; disturbances of mood; and difficulty establishing and maintaining effective work relationships suggestive of occupational and social impairment, with reduced reliability and productivity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the ratings assigned under Diagnostic Code 9413. 

Consequently, the Board concludes that a schedular evaluations assigned with regard to each of the disabilities evaluated in this decision are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is remanded as per the remand instructions below.   Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  However, in that case, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.






ORDER

The appeal for service connection for a bilateral hand disorder, claimed as bilateral hand weakness is dismissed.

The appeal for service connection for a respiratory disorder, claimed as bronchitis is dismissed. 

An initial evaluation of 10 percent, but no more, prior to May 23, 2014, for a low back disability is granted subject to the laws and regulations governing the payment of monetary benefits. 

A compensable initial rating prior to May 23, 2014, for GERD is denied. 

An initial rating in excess of 10 percent prior to March 8, 2010, for the psychiatric disability are not met, but a 50 percent rating, and no more, from March 8, 2010, to May 23, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the claims for entitlement to a compensable initial rating for a right knee disability, entitlement to a compensable initial rating for a left knee disability, and entitlement to a compensable initial rating for acne of the face and back, a review of the record indicates that additional pertinent and non-duplicative evidence consisting of March 2016 VA knee and lower leg conditions and skin disease  examinations were added to the claims file after the issuance of the last supplemental statement of the case (SSOC) in September 2014.  There is no waiver of RO review of this evidence.  As no additional SSOC was issued addressing this evidence, and since the case is being remanded for other reasons, these matters should be remanded for readjudication by the RO.

Regarding the claim for TDIU, the Board remanded the claim in December 2015 for further development, to include obtaining employment records and to obtain an opinion as to the Veteran's employability.  The remand directed the RO to issue an SSOC following compliance with the Board's remand directives, however, no SSOC has been issued yet.  Upon remand, an SSOC must be issued before it is returned to the Board.

Also on remand, updated treatment records should be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must request the Veteran's updated treatment records from the VA Connecticut Healthcare System.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the RO must readjudicate the issues on appeal, considering all of the evidence added to the claims file since the September 2014 SSOC.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


